      Case 19-04113-mxm Doc 105 Filed 09/09/21           Entered 09/09/21 11:49:30      Page 1 of 28




The following constitutes the ruling of the court and has the force and effect therein described.


Signed September 9, 2021
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     FT. WORTH DIVISION


        IN RE:                                       §
                                                     §
        F. SAMUEL TALLIS A/K/A SAM TALLIS,           §    CASE NO. 19-41821-MXM-7
                                                     §
        DEBTOR.                                      §    CHAPTER 7
                                                     §
                                                     §
        UNITED STATES (IRS),                         §
                                                     §
        PLAINTIFF ,                                  §
                                                     §
        V.                                           §    ADVERSARY NO. 19-04113
                                                     §
        F. SAMUEL TALLIS A/K/A SAM TALLIS,           §
                                                     §
        DEFENDANT.                                   §
                                                     §
                                                     §
                                                     §

                                      MEMORANDUM OPINION
                                        [Relating to Adv. No. 1]




                                                     1
Case 19-04113-mxm Doc 105 Filed 09/09/21                      Entered 09/09/21 11:49:30             Page 2 of 28



         The Court held an eight-day trial to determine the United States’ (IRS) Complaint to

Determine Dischargeability 1 (the “Complaint”) filed by the United States of America on behalf

of its agency, the Internal Revenue Service (the “IRS”). The IRS seeks to deny F. Samuel Tallis

a/k/a Sam Tallis (“Mr. Tallis”) a discharge of his more than $15 million of unpaid 2012 federal

income tax liability pursuant to 11 U.S.C. § 523(a)(1)(C). For the reasons stated below, the Court

finds and concludes that the IRS satisfied its burden to prove a nondischargeable claim against

Mr. Tallis under § 523(a)(1)(C). Therefore, the Court will enter a judgment excepting Mr. Tallis’s

unpaid 2012 federal income tax liability from discharge.

                                   I.       JURISDICTION AND VENUE

         The Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 1334(b) and

157(a). This proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I). Venue is proper

pursuant to 28 U.S.C. §§ 1408 and 1409(a). The Court has constitutional and statutory a uthority

to enter a final judgment in this matter.

                                            II.      BACKGROUND2

A. Mr. Tallis’s Education and Work Experience Background Prior to 2011

         Mr. Tallis earned an undergraduate college bachelor’s degree and took some master’s level

liberal arts courses at Texas Christian University but did not complete his master’s degree. 3

Thereafter, Mr. Tallis attended law school at Texas Wesleyan University Law School in Fort

Worth, Texas, and St. Thomas University College of Law in Miami, Florida, where he earned a




1
  Adv. No. 1.
2
  Citations to IRS exhibits will be “Ex. G-[exhibit number]” and Tallis exhibits will be “Ex. T-[exhibit number]”.
Citations to witnesses’ testimony will include the witness’s last name, testimony transcript abbreviated “Test. Tr.,”
Adv. ECF Number, and pinpoint citations as “[page number]:[line number(s)].”
3
  Tallis Test. Tr., Adv. ECF No. 88, at 191:15-24.



                                                         2
Case 19-04113-mxm Doc 105 Filed 09/09/21                     Entered 09/09/21 11:49:30             Page 3 of 28



law degree.4 Although Mr. Tallis obtained a law degree, he never sat for a bar exam or became

licensed to practice law in any state. 5

         Mr. Tallis testified that he did not take any accounting or tax related courses during his

undergraduate studies, post-undergraduate studies, or in law school because he “stayed out of

every—anything that had to do with numbers” and was “not good with financial stuff. And

especially taxes.” 6

         After graduating from law school, Mr. Tallis worked at a title company , 7 and then he

worked as an oil and gas landman, both in-house and as a contract laborer. 8 Thereafter, in or about

2009, Mr. Tallis began to develop his own potential strategies for oil and gas projects. 9 Mr. Tallis

testified that he began to “look for trends” and “lease plays” throughout the United States. 10

Beginning in 2009 through early 2011, Mr. Tallis focused on a potential “lease play” opportunity

to acquire, bundle, and sell mineral leases located in the Bakken shale formation—specifically in

and around Daniels and Sheridan Counties, Montana. 11

B. Mr. Tallis acquires Shale Exploration, LLC, and forms Tallis Group, LLC

         Meanwhile, during 2010 and into 2011, Black Pearl Exploration, LLC (“Black Pearl”)—

of which Mr. Sidney James Greehey (“Mr. Greehey”) was a 50% owner12—and Orion Resources,

Inc. (“Orion”) developed a joint venture project. This project also focused on mineral lease play




4
  Tallis Test. Tr., Adv. ECF No. 100, at 13:4-15 and ECF No. 92 at 120:11-16.
5
  Tallis Test. Tr., Adv. ECF No. 100, at 13:16-24.
6
  Tallis Test. Tr., Adv. ECF No. 100, at 13:4-15.
7
  Tallis Test. Tr., Adv. ECF No. 100, at 13:25 – 14:7.
8
  Ex. T-20 at 8:8-10.
9
  Tallis Test. Tr., Adv. ECF No. 100, at 192:19-22 and ECF 102 at 73:21 – 80:25.
10
   Tallis Test. Tr., Adv. ECF No. 102, at 75:20-23.
11
   Tallis Test. Tr., Adv. ECF No. 102, at 75:2 – 76:10; 80:13-14; and Tallis Test. Tr., Adv. ECF No. 100, at 192:19-
22.
12
   Greehey Test. Tr., Adv. ECF No. 101, at 62:5-6.



                                                        3
Case 19-04113-mxm Doc 105 Filed 09/09/21                      Entered 09/09/21 11:49:30             Page 4 of 28



opportunities in substantially the same locations in Montana within the Bakken shale formation.13

Black Pearl and Orion named their joint venture project the “Jayhawk Prospect” (the “ Jayhawk

Prospect”). 14 The Jayhawk Prospect provided, in part, that Shale Exploration LLC (“ Shale

Exploration”)—a limited liability company in the State of Texas that Orion formed on July 30,

2009 15 —would acquire mineral leases from land owners and then bundle and sell blocks of

contiguous mineral leases to a drilling company to develop and monetize the mineral leases.

         At some point in late 2011 or early 2012, Mr. Tallis acquired Orion’s interests in the

Jayhawk Prospect and in Shale Exploration, becoming the sole owner of Shale Exploration.16 Also

in 2012, Mr. Tallis formed and became the sole member of Tallis Group, LLC (“Tallis Group”).17

As discussed in more detail below, the United States District Court for the Northern District of

Texas found and concluded that Shale Exploration and Tallis Group constitute alter egos of Mr.

Tallis.18 Mr. Tallis, Shale Exploration, and Tallis Group will together be referred to as the “Tallis

Parties”.

         At or about that same time in 2011, Mr. Greehey, or companies he owned and controlled,

acquired Black Pearl’s remaining interests in the Jayhawk Prospect. 19 By late 2011 or early 2012,

Mr. Tallis and Mr. Greehey were negotiating with various drilling companies to develop and

monetize the Jayhawk Prospect.20




13
    Greehey Test. Tr., Adv. ECF No. 101, at 59:10 – 62:14; Tallis Test. Tr., Adv. ECF No. 92, at 36:21-24; see also
Ex. T-13 at pg. 3 ¶¶ 11-12.
14
   . Greehey Test. Tr., Adv. ECF No. 101, at 59:10 – 62:14; see also Ex. T-13 at pg. 3 ¶¶ 11-12.
15
    Ex. G-14 at pg. 4 ¶ 16.
16
    Tallis Test. Tr., Adv. ECF No. 100, at 15:1-11; Tallis Test. Tr., Adv. ECF No. 92, at 4:11-24; Greehey Test. Tr.,
Adv. ECF No. 101, at 68:23-25.
17
    Tallis Test. Tr., Adv. ECF No. 100, at 33:14.20.
18
    See Exs. G-4, G-5, and G-6; see also Tallis Test. Tr., Adv. ECF No. 100, at 21:2-25, 34:3 – 35:2; and 75:8-15.
19
    Tallis Test. Tr., Adv. ECF No. 92, at 60:6-14.
20
    Ex. T-13 at pg. 4 ¶ 13.



                                                         4
Case 19-04113-mxm Doc 105 Filed 09/09/21                      Entered 09/09/21 11:49:30             Page 5 of 28



         In February 2012, Mr. Tallis and Mr. Greehey (on behalf of their respective companies)

agreed that Shale Exploration would acquire the mineral leases from landowners and then bundle

and sell blocks of contiguous mineral leases to Apache Corporation (the “Apache Sale”).21 To

document Mr. Tallis’s and Mr. Greehey’s respective rights and obligations regarding the Jayhawk

Prospect and the Apache Sale, Apache Corporation required Mr. Tallis and Mr. Greehey, for

themselves or the entities they controlled, to enter into a Marketing and Settlement Agreement

dated on or around March 4, 2012 (the “M&S Agreement”).22

         The M&S Agreement was not offered into evidence by either party and is not included in

the record before the Court. Throughout Mr. Tallis’s and Mr. Greehey’s testimony, however, they

vehemently disagreed on the rights and obligations that they and their respective companies had

under the M&S Agreement. Of particular relevance in this matter, Mr. Tallis and Mr. Greehey

vehemently disagreed on who was responsible for maintaining the books, records, and necessary

accounting functions relating to Shale Exploration, the Jayhawk Prospect, and the Apache Sale.

         According to Mr. Tallis, he and Mr. Greehey agreed that they were “going to become

partners;” Mr. Tallis was “going to be the operational guy” for Shale Exploration, and Mr. Greehey

would “have the back office” and had “all the accounting people” for the Apache Sale and Shale

Exploration. 23 Mr. Tallis further testified that Mr. Greehey “held himself out as the CEO [of Shale

Exploration] and . . . he was going to claim 60 percent of Shale’s LLC. And that was always

planned. And he acted in accordance with the—exercising dominion and control over [Shale

Exploration] as far as holding himself out as CEO and stuff.” 24


21
   Ex. T-13 at pg. 4 ¶ 14.
22
   Tallis Test. Tr., Adv. ECF No. 100, at 71:6-25; Tallis Test. Tr., Adv. ECF No. 101, at 48:8-25; Greehey Test. Tr.,
Adv. ECF No. 101, at 68:9-15; Ex. T-13 at pg. 4 ¶ 15.
23
   Tallis Test. Tr., Adv. ECF No. 92, at 172:20-24.
24
   Tallis Test. Tr., Adv. ECF No. 101, at 48:3-7.



                                                         5
Case 19-04113-mxm Doc 105 Filed 09/09/21                    Entered 09/09/21 11:49:30   Page 6 of 28



        Mr. Greehey, on the other hand, denied that he ever agreed to such a role with Shale

Exploration and asserted that “it was Shale’s responsibility” to maintain its own accounting

records for the Jayhawk Prospect and the Apache Sale transactions, 25 and claimed that Shale

Exploration had its “own accounting people.”26 Mr. Greehey also denied that he had any affiliation

or ownership in Shale Exploration, testifying that “I’m not the CEO of Shale. I have no title with

Shale. I’ve never had a title with Shale. There’s no record of me having a title with Shale” 27 and

“I didn’t own any ownership in Shale.” 28

        Although the Jayhawk Prospect and Apache Sale were successful ventures that were very

lucrative for Mr. Tallis and Mr. Greehey, and their respective companies, neither Mr. Tallis nor

Mr. Greehey were apparently satisfied with the money they each received from the project, as

evidenced by the subsequent litigation between them filed on December 30, 2015, pending in the

48th District Court in Tarrant County, Texas.29 In that pending litigation, Mr. Tallis claims that

Mr. Greehey owes him millions of dollars, whereas Mr. Greehey claims that Mr. Tallis and Shale

Exploration owe him as much as $6 million.30

        Overall, the Court did not find Mr. Tallis’s or Mr. Greehey’s testimony to be overly

credible or persuasive regarding the many disputes between them. And for purposes of this dispute,

the Court does not need to determine who was more credible concerning their disputes. However,

what is crystal clear from Mr. Tallis’s and Mr. Greehey’s testimony, as corroborated by the

testimony of other witnesses and the many exhibits admitted into evidence, is that Shale



25
   Greehey Test. Tr., Adv. ECF No. 101, at 79:22-25.
26
   Greehey Test. Tr., Adv. ECF No. 101, at 73:6-7 and 88:19-24.
27
   Greehey Test. Tr., Adv. ECF No. 101, at 119:19-22.
28
   Greehey Test. Tr., Adv. ECF No. 101, at 70:11.
29
   Ex. T-13.
30
   Ex. T-13; Greehey Test. Tr., Adv. ECF No. 101, at 87:23 – 88:4.



                                                        6
Case 19-04113-mxm Doc 105 Filed 09/09/21                   Entered 09/09/21 11:49:30   Page 7 of 28



Exploration’s books and records “are a mess.” 31 On a separate but related note, the accounting

records specifically related to the Jayhawk Prospect and Apache Sale transactions are, likewise, a

mess. The Court found Mr. Tallis’s testimony, attempting to justify the lack of reliable books and

records for any of the Tallis Parties, not believable or credible.

C. Mr. Tallis’s 2012 Federal Income Tax Return and Subsequent Litigation

        With respect to Mr. Tallis and his subsequently determined alter egos—Shale Exploration

and Tallis Group—substantial, taxable income was realized from the Jayhawk Prospect and

Apache Sale transactions during 2012. Therefore, Mr. Tallis and his alter ego entities were

required to file federal income tax returns for the 2012 tax year.32

        1. Mr. Tallis files for an extension to file his 2012 federal income tax return

        On or around April 15, 2013, Mr. Tallis filed an Application for Automatic Extension of

Time to File U.S. Individual Income Tax Return 33 (“Form 4846”), seeking an automatic extension

to extend the deadline to file his 2012 federal income tax return to October 15, 2013. Mr. Tallis

acknowledged that although he filed Form 4846 to extend his deadline to file his 2012 federal

income tax return, that extension did not extend his deadline to pay his 2012 tax liability by April

15, 2013.34

        When Mr. Tallis filed his Form 4846, he included a payment of only $25,000 to the IRS.35

Mr. Tallis acknowledged that by April 15, 2012, he “had to make a good faith payment,” but he

could only afford to pay $25,000 at that time, and he did not want to “make something bounce.”36



31
   Greehey Test. Tr., Adv. ECF No. 101, at 86:24 – 87:19
32
   Ex. G-16.
33
   Ex. T-13 at App.00787.
34
   Tallis Test. Tr., Adv. ECF No. 92, at 23:17-19.
35
   Id.
36
   Tallis Test. Tr., Adv. ECF No. 102, at 158:18-21.



                                                       7
Case 19-04113-mxm Doc 105 Filed 09/09/21                    Entered 09/09/21 11:49:30   Page 8 of 28



Mr. James Clinton Pugh (“Mr. Pugh”), a certified public accountant Mr. Tallis engaged to prepare

and file various tax returns, testified that his office did not file the 2012 Form 4846 for Mr. Tallis

nor did he recall why Mr. Tallis paid only $25,000 with the extension .37 Mr. Pugh speculated,

however, that Mr. Tallis “was limited on how much he had available cash” 38 and that Mr. Tallis

“did not pay the tax that was owed, so I know that cash flow was an issue.” 39

         2. Mr. Tallis files his Form 1040 federal income tax return for 2012

         On or around October 15, 2013, Mr. Tallis filed his 2012 federal income tax return

reflecting, in part, flow-through income of $112,740,374 reported in Schedule C on his Form 1040,

with net income of $41,686,059 and a federal income tax liability of $15,001,675. 40 Other than the

$25,000 payment Mr. Tallis made on April 15, 2013, he has not made any other voluntary tax

payments to the IRS for his 2012 federal income tax liability.

         When preparing Mr. Tallis’s 2012 federal income tax return, Mr. Pugh acknowledged that

“the records were incomplete or still had to be augmented”41 and “on the most significant portions

of the income and so forth reported on the return, we had no direct records of that.” 42 Mr. Pugh

believed “the records were supposed to be corrected” 43 and “the information we were utilizing was

going to almost assuredly have to be amended. The tax return was going to have to be amended

because it was—the information was not all there.” 44




37
   Pugh Test. Tr., Adv. ECF No. 103, at 116:12-17.
38
   Pugh Test. Tr., Adv. ECF No. 103, at 116:12-17.
39
   Pugh Test. Tr., Adv. ECF No. 103, at 101:14-15.
40
   Ex. G-16.
41
   Pugh Test. Tr., Adv. ECF No. 103, at 96:19-20; see also Ex. G-64.
42
   Pugh Test. Tr., Adv. ECF No. 103, at 98:5-7.
43
   Pugh Test. Tr., Adv. ECF No. 103, at 140:16-17.
44
   Pugh Test. Tr., Adv. ECF No. 103, at 99:25 – 100:3.



                                                        8
Case 19-04113-mxm Doc 105 Filed 09/09/21                   Entered 09/09/21 11:49:30            Page 9 of 28



        The record before the Court is replete with compelling and uncontroverted evidence that

Mr. Tallis’s 2012 federal income tax return was based on inaccurate and incomplete books,

records, and data, which resulted in a dubious tax obligation conclusion. But even though the Court

doubts the reliability of Mr. Tallis’s 2012 federal income tax return, Mr. Tallis never amended his

2012 federal income tax return, and a final court order has liquidated his federal income tax

liability for 2012.45

        3. How did the Tallis Parties spend the Apache Sale proceeds?

        During 2012, the Tallis Parties received tens of millions of dollars in Apache Sale proceeds.

Based on the admitted exhibits and testimony of witnesses, it appears that the Tallis Parties’ use

of the Apache Sale proceeds generally fell into one of three categories: (i) business operating

expenses, (ii) business development expenses, and (iii) personal expenditures made by or at the

direction of Mr. Tallis.46

        The IRS contended that many of the expenditures in the first two categories did not

constitute reasonable operating or business development expenses but constitute evidence of Mr.

Tallis’s attempt to avoid paying his 2012 tax debt. For example, the IRS pointed to substantial

sums that were spent in 2012 and 2013 for watches, expensive meals, and other questionable

expenses. 47 In response, Mr. Tallis testified that such business expenses were reasonable and

necessary to ensure the success of the lease acquisition activities directly related to the Jayhawk

Project, Apache Sale transactions, and other operating expenses for Shale Exploration.48




45
   Ex. G-4.
46
   See Exs. G-58, G-59, G-60, and T-26. See also the testimony of Mr. David Dodgen, Mr. Fredrick James Rice, and
Mr. Tallis.
47
   See Ex. G-58; see also the testimony of Mr. David Dodgen and Mr. Fredrick James Rice.
48
   See testimony of Mr. Tallis.



                                                       9
Case 19-04113-mxm Doc 105 Filed 09/09/21                      Entered 09/09/21 11:49:30             Page 10 of 28



          Similarly, the IRS argued that substantial sums were spent on political contributions 49 and

 entertainment activities—such as leasing suites from the Dallas Cowboys, Dallas Mavericks,

 Dallas Stars, and Texas Rangers 50 —and that such expenditures were wasteful, personal

 expenditures made by Mr. Tallis that evidenced his attempt to willfully avoid paying his 2012 tax

 debt. In response, Mr. Tallis testified that such expenditures constituted reasonable business

 development expenditures that were necessary not only to maximize the success of the Jayhawk

 Project and Apache Sale transactions but also to develop future business opportunities for the

 Tallis Parties.51

          The Court does not need to determine the reasonableness of the disputed operating or

 business development expenditures made by the Tallis Parties in 2012 and 2013 or whether such

 expenditures support a finding that Mr. Tallis was attempting to avoid paying his 2012 tax debt.

 For purposes of this ruling, the Court will assume that such expenditures were reasonable and not

 made by Mr. Tallis with the purpose to willfully evade payment of his 2012 tax debt.52

          The third category of disbursements, however, are extremely relevant to the issue of

 whether Mr. Tallis “willfully attempted” to evade paying his 2012 tax debt. Such disbursements

 included the purchase of (i) at least twelve different real estate properties, 53 (ii) luxury

 automobiles—including at least two luxury Mercedes Benz, two Ferraris, a Range Rover, a




 49
    Although there is no dispute that political contributions were made, Mr. Tallis and Mr. Greehey dispute who caused
 or encouraged the payments for political contributions.
 50
    Ex. G-58.
 51
    See testimony of Mr. Tallis.
 52
    To be clear, however, the Court does not find that such disbursements were, in fact, reasonable. Rather, the Court
 is not considering the disputed expenditures as evidence of Mr. Tallis’ attempt to willfully evade paying his tax
 liability under § 523(a)(1)(C).
 53
    Exs. T-33, G-58.



                                                         10
Case 19-04113-mxm Doc 105 Filed 09/09/21                    Entered 09/09/21 11:49:30            Page 11 of 28



 Porsche, a Ford F-250, and several other vehicles, 54 (iii) firearms, 55 (iv) jewelry, 56 (v)

 investments,57 and (vi) other expenditures including gifts or “compensation” made to family and

 friends.58 In general, the Court found Mr. Tallis’s testimony concerning many of the disbursements

 in this category to be unpersuasive and not credible. For example, Mr. Tallis acknowledged that

 hundreds of thousands of dollars were paid to or for the benefit of his mother and former fiancée.

 Mr. Tallis tried to explain and justify these disbursements as loan repayments to his mother and

 compensation owed to his former fiancée by Shale Exploration or Tallis Group. Despite these

 claims, Mr. Tallis could not produce any documentation to support the alleged loans from his

 mother or one W-2, 1099, or any other required tax form issued by Shale Exploration, Tallis

 Group, or any other entity owned or controlled by Mr. Tallis evidencing the alleged compensation

 paid to his former fiancée. The failure of the Tallis Parties to maintain such ordinary, customary

 documents and business records constituted further evidence that the Tallis Parties’ books and

 records were woefully inadequate, a mess, and not credible.

         The overwhelming and uncontroverted evidence established that, during 2012 and 2013,

 the Tallis Parties spent millions of dollars on this third category of disbursements, yet Mr. Tallis

 did not make any estimated tax payments to the IRS throughout 2012 or pay his 2012 tax obligation

 when it was due on April 15, 2013.

         In late 2013 and into 2014, when the Tallis Parties needed cash, they borrowed substantial

 funds from various lenders, using the real estate properties they acquired during 2012 and early



 54
    Exs. G-46, G-66, G-67, and G-68.
 55
    Exs. G-12, G-58, G-60.
 56
    Exs. G-12 and G-58.
 57
    Millions of dollars were spent on failed investments including Drill-Chem LLC [Exs. G-12, G-39] and Studio 2.0
 Entertainment, LLC—a venture to make movies. Tallis Test. Tr., Adv. ECF No. 103, at 170:8-10, Ex. G-58.
 58
    Id.



                                                       11
Case 19-04113-mxm Doc 105 Filed 09/09/21                  Entered 09/09/21 11:49:30       Page 12 of 28



 2013 as collateral. Again, rather than using any portion of the loan proceeds to pay down Mr.

 Tallis’s past due 2012 tax debt, the Tallis Parties used all the loan proceeds for other purposes.

            After the Tallis Parties consumed much of the loan proceeds, they then began selling the

 real estate properties. Again, rather than using the sale proceeds to pay down Mr. Tallis’s past due

 2012 tax debt, the Tallis Parties used the sale proceeds for other purposes. By the time of trial,

 only one real estate property was still owned by the Tallis Parties—1709 Carleton Avenue, Fort

 Worth, Texas (the “Carleton Avenue Home”). The Carleton Avenue Home is the subject of

 several disturbing facts that will be addressed separately below.

            4. The IRS begins collection activities against the Tallis Parties

            In March 2014, the IRS opened a collections case against Mr. Tallis and assigned the case

 to Mr. Frederick James Rice (“Mr. Rice”), a revenue officer with the IRS. Mr. Rice began various

 collection efforts against the Tallis Parties, including filing notices of federal tax liens,59 serving

 summons on several parties, and seeking to identify potential assets of the Tallis Parties to levy. 60

 Upon Mr. Rice’s retirement in 2017, Mr. David Michael Dodgen (“Mr. Dodgen”), also a revenue

 agent with the IRS, was assigned the collections case against Mr. Tallis. Mr. Rice and Mr. Dodgen

 testified about their collection efforts against the Tallis Parties, and the Court found their respective

 testimony credible.

                a. The IRS Levies

            Beginning in 2014, the IRS issued multiple levies in its continued collection efforts against

 the Tallis Parties. The IRS levies resulted in the following recoveries: (i) $1.27 credit received on

 October 8, 2012, (ii) $177.62 credit received on October 24, 2014; (iii) $44.00 credit received on


 59
      Exs. G-21, G-22, G-23, and G-24.
 60
      Exs. G-50, G-59, and G-60.



                                                     12
Case 19-04113-mxm Doc 105 Filed 09/09/21                   Entered 09/09/21 11:49:30           Page 13 of 28



 June 16, 2015; and (iv) a $5,015,509.26 credit (the “Eagle Proceeds”) received on March 12,

 2019. 61 The Eagle Proceeds were received in satisfaction of a judgment obtained by Shale

 Exploration against Eagle Oil & Gas Co. and Eagle Wes-Tex. L.P (the “Judgment”).62 Mr. Tallis

 testified that he was instrumental in obtaining the Judgment resulting in the Eagle Proceeds, and

 his actions were for the benefit of the IRS and evidenced his good faith efforts to pay his 2012 tax

 debt. The Court gave due consideration to Mr. Tallis’s assertion of his efforts to maximize the

 Judgment and Eagle Proceeds recovery.

             b. The IRS served Mr. Tallis with an IRS administrative summons

        On October 17, 2017, Mr. Dodgen served Mr. Tallis with an IRS administrative summons

 requiring Mr. Tallis to appear before the IRS on November 15, 2017, to give testimony and to

 produce for examination certain books, records, papers, and other data regarding Mr. Tallis’s 2012

 tax return.63 Mr. Tallis failed to respond, appear, or otherwise comply with the summons.

        On December 7, 2017, counsel for the IRS sent Mr. Tallis a “last chance” letter indicating

 that unless Mr. Tallis provided the testimony, documents, records, or other information described

 in the summons by January 3, 2018, legal proceedings would be brought against him. 64 Mr. Tallis

 again failed to respond, appear, or otherwise comply with the “last chance” letter.

        On March 15, 2018, the IRS filed its United States (IRS) Petition to Enforce IRS Summons,65

 requesting the United States District Court enter an order enforcing the IRS administrative

 summons. On March 30, 2018, the United States Magistrate Judge issued an order requiring Mr.

 Tallis to appear in person on April 17, 2018, to show cause for why he should not be ordered to


 61
    Ex. G-1; Tallis Test. Tr., Adv. ECF No. 100, at 17:2 – 19:8.
 62
    Exs. G-2 and G-55.
 63
    Ex. G-63.
 64
    Id. at page 29 of 36.
 65
    United States of America v. Sam Tallis, Civil Action No. 3:18-CV-0601-B-BK, (N.D. Tex. May 11, 2018).



                                                      13
Case 19-04113-mxm Doc 105 Filed 09/09/21                    Entered 09/09/21 11:49:30            Page 14 of 28



 comply with the IRS administrative summons. Mr. Tallis failed to appear before the United States

 Magistrate Judge as required by the show cause order.

        On May 11, 2018, the United States District Court entered its Order Accepting Findings

 and Recommendation of the United States Magistrate Judge,66 ordering Mr. Tallis to appear before

 IRS Revenue Officer, Mr. Dodgen, on May 25, 2018, to testify and produce all documents and

 records specified in the IRS administrative summons. Mr. Tallis appeared for his oral summons

 interview with Mr. Dodgen as required by the order.67

         c. The IRS files suit and obtains a judgment against Mr. Tallis and Shale Exploration

        On January 3, 2018, the IRS filed its United States’ (IRS) Complaint68 (the “District Court

 Complaint”) against Mr. Tallis and Shale Exploration in the United States District Court for the

 Northern District of Texas (the “District Court”).69 The IRS sought (i) to reduce Mr. Tallis’s 2012

 income tax debt to a judgment, (ii) to foreclose its tax liens, and (iii) a determination that Shale

 Exploration is the alter ego of Mr. Tallis.

        On May 9, 2018, the District Court entered a default judgment70 against Mr. Tallis in the

 amount of $21,494,154.40 plus pre-judgment and post-judgment interest. In addition, the District

 Court found that Shale Exploration was the alter-ego of Mr. Tallis. On November 29, 2018, the

 District Court entered an amended judgment 71 against Mr. Tallis (the default judgment and

 amended judgment, together, the “IRS Judgment”).




 66
    Ex. G-63.
 67
    Ex. G-12
 68
    Ex. G-14.
 69
    United States of America v. Sam Tallis, Civil Action No. 3:18-CV-0015-G, (N.D. Tex. January 3, 2018).
 70
    Ex. G-2.
 71
    Ex. G-4.



                                                       14
Case 19-04113-mxm Doc 105 Filed 09/09/21                Entered 09/09/21 11:49:30           Page 15 of 28



          d. The District Court appoints a receiver to enforce the IRS Judgment

        On April 16, 2019, the District Court entered an order72 providing, in part, the appointment

 of Ms. Anne Ellouise Sweetser as receiver (the “Receiver”) to enforce the IRS Judgment.73 The

 Order made clear that the Receiver was vested with complete jurisdiction and control over not only

 Mr. Tallis, but also over Tallis Group and all its assets. 74 The Order specifically referenced the

 Carleton Avenue Property.

          e. The Carleton Avenue Property

        The Carleton Avenue Property is emblematic of how Mr. Tallis and the Tallis Parties

 delayed and hindered the IRS from seeking collection of Mr. Tallis’s past due 2012 tax debt. The

 Carleton Avenue Property is also illustrative of the questionable business practices and activities

 of the Tallis Parties as well as Mr. Greehey and his businesses. For example, the following is Mr.

 Greehey’s testimony concerning his involvement with the acquisition and subsequent transfer of

 the Carleton Avenue Property:

          Q:      [By Mr. Lena – Council for the IRS] Okay. I want to turn your
          attention now to—you mentioned earlier some—some purchases by Shale:
          the jewelry and vehicles and political donations and all. But I want to turn
          to real property. And specifically, I want to look at 1709 Carleton in Fort
          Worth, which is a residence. And can you tell me about 1709 Carleton and
          then—and—

          A:       [By Mr. Greehey] Sure. Sam wanted to buy a house in Fort Worth.
          Said he had found this house. He had some problems with an ex-girlfriend
          of his . . . That he had some kind of conflict with her and they had some—
          so he wanted me to buy the house for him and hold it until he got that settled,
          and then he would take it, take it over, and then, you know. So I bought the
          house, put it in our name, and then he was supposed to come back and tell
          me where to—he said he wanted to put it in Tallis something. I forget his
          company. Tallis—


 72
    Ex. G-5.
 73
    Ex. G-5.
 74
    Id. See also Ex. G-6.



                                                   15
Case 19-04113-mxm Doc 105 Filed 09/09/21               Entered 09/09/21 11:49:30         Page 16 of 28



        Q:      Tallis Group?

        A:      Yeah. Tallis Group.

        Q:      And this—

        A:       And so he never came back, he never would do anything, and I was
        paying the insurance, and I didn't need that, so I just went ahead and deeded
        it over to him, into Tallis Group.

        Q:     And the acquisition of 1709 Carleton in 2012 and then your transfer
        in 2013, does that sound about right?

        A:      Correct.

        . ..

        Q:    Okay. For 1709 Carleton, we've seen documents indicating the
        purchase price of that was $1.2 million.

        A:      That sounds about right.

        Q:      Okay. And what funds were used to pay for—

        A:      Those came out of Greehey & Company.

        Q:     Okay. When you transferred 1709 Carleton to Tallis Group in 2013,
        tell me, did Sam Tallis or Tallis Group pay Greehey & Company any
        monies for 1709—

        A:      No. No.

        Q:     And there wasn't a mortgage or any encumbrances on 1709 Carleton
        when it was transferred, were there?

        A:      No

        So Mr. Greehey testified that he caused Greehey & Company Ltd. to use its own funds to

 purchase the Carleton Avenue Property for approximately $1.2 million to enable Mr. Tallis to

 shield the true ownership of the home. 75 Then almost a year later, and not requiring any



 75
  Ex. G-26 (General Warranty Deed dated May 11, 2012, conveying the Carlton Avenue Property to Greehey &
 Company, Ltd).



                                                  16
Case 19-04113-mxm Doc 105 Filed 09/09/21                      Entered 09/09/21 11:49:30   Page 17 of 28



 consideration in return from any of the Tallis Parties, Mr. Greehey simply caused Greehey &

 Company to convey the Carleton Avenue Property—valued at more than $1.2 million and free and

 clear of any liens—to Tallis Group. 76 This is but one example of why the Court found the testimony

 of Mr. Tallis and Mr. Greehey to lack credibility regarding their business practices and the

 transactions and disputes between them.

          Mr. Greehey caused the Carleton Avenue Property to be conveyed to Tallis Group on

 March 22, 2013, free and clear of any liens. From March 2013 through April 2021, Mr. Tallis and

 his former fiancée lived in the Carleton Avenue Property. During that entire eight-year time period,

 Mr. Tallis had many opportunities to use the over $1.2 million of equity in the Carleton Avenue

 Property to apply toward his past due 2012 tax debt, but he never did. Rather, on March 9, 2015,

 Mr. Tallis took out a loan for $810,000 using the Carleton Avenue Property as collateral. 77 Mr.

 Tallis did not use any of the $810,000 loan proceeds to pay down his past due 2012 tax debt. 78

          Mr. Tallis testified that in December 2017, he and his former fiancée entered into an alleged

 lease agreement where his former fiancée agreed to pay Mr. Tallis $7,000 per month in rent to live

 in the Carleton Avenue Property. 79 Mr. Tallis admitted, however, that he did not declare any rental

 income on his 2018 tax return.80 Overall, the Court found Mr. Tallis’s testimony regarding his

 business relationship with his former fiancée—including but not limited to the lease agreement

 regarding the Carleton Avenue Property—not credible or believable. Mr. Tallis could have used

 some or all the $7,000 per month rental income he allegedly received from his former fiancée to

 pay down his past due 2012 tax debt, but he did not.

 76
    Ex. G-27
 77
    Bankr. ECF No. 41, Exhibit A - Promissory Note
 78
    Tallis Test. Tr., Adv. ECF No. 100, at 98:13 – 99:14.
 79
    Ex. G- 43; Tallis Test. Tr., Adv. ECF No. 100, at 78:19 – 79:4.
 80
    Ex. G-19.



                                                         17
Case 19-04113-mxm Doc 105 Filed 09/09/21               Entered 09/09/21 11:49:30       Page 18 of 28



        In conclusion, with respect to the Carleton Avenue Property, Mr. Tallis had ample

 opportunity to cooperate with the IRS to sell the Carleton Avenue Property anytime from 2013 on

 and use the resulting sales proceeds to pay down his past due 2012 tax debt, but he did not. Further,

 Mr. Tallis could have used the alleged $7,000 per month rental income to pay down his 2012 tax

 debt, but he did not. Finally, Mr. Tallis could have cooperated with the Receiver from and after

 April 16, 2019, to sell the Carleton Avenue Property and use the net sale proceeds to pay down his

 past due 2012 tax debt, but again, he did not.

        One last disturbing action by Mr. Tallis regarding the Carleton Avenue Property was

 revealed during the trial. After the Receiver was appointed, she provided Mr. Tallis with repeated

 notices to vacate the Carleton Avenue Property, but he refused, which violated the April 16, 2019,

 District Court Order. The Receiver then provided Mr. Tallis one last written notice to vacate the

 Carleton Avenue Property on or before April 30, 2021, which was two years after the Receiver

 had been appointed to, in part, sell the Carleton Avenue Property. Mr. Tallis failed to vacate the

 Carleton Avenue Property by April 30, 2021. Therefore, on May 12, 2021, the Receiver—

 accompanied by U.S. Marshals, two Fort Worth police officers, and a locksmith —re-keyed and

 changed all the locks at the Carleton Avenue Property. The Receiver also affixed notices on the

 front door stating that the Carleton Avenue Property had been seized pursuant to the District Court

 Order. The Receiver then took photos of the contents including a large cache of firearms,

 ammunition, bins of firearm clips, high-capacity magazines, and other related firearm accessories.

 That evening, the Receiver, the U.S. Marshals, the Fort Worth police officers, and the locksmith

 then left the premises.

        Specifically concerned about the large cache of firearms and related firearm ammunition

 and accessories found in the Carleton Avenue Property, the Receiver arranged for the Bureau of



                                                  18
Case 19-04113-mxm Doc 105 Filed 09/09/21                    Entered 09/09/21 11:49:30            Page 19 of 28



 Alcohol, Tobacco, Firearms and Explosives (the “ATF”) officials and representatives of the

 United States Department of Justice to meet her at the Carleton Avenue Property the next

 afternoon—May 13, 2021—so that the ATF officials could take possession of the large cache of

 firearms, ammunition, and related firearm accessories. Upon returning to the Carleton Avenue

 Property the next day, the Receiver discovered that someone—who was later confirmed to be Mr.

 Tallis and a Mr. Matthew Tarver81—had torn down the notices that had been placed on the front

 door the day before; illegally broken into the property; and removed all the firearms, ammunition,

 and related firearm accessories that were in the Carleton Avenue Property.

         Mr. Tallis’s actions in the late-night-hours of May 12, 2021, or early morning hours of May

 13, 2021, violated the District Court Order and possibly constituted a criminal trespass and theft

 of property that had arguably been forfeited to the United States under the District Court Order.

 At a minimum, Mr. Tallis’s ill-advised actions constitute additional evidence of his actions to

 willfully impede and evade the payment of his past due 2012 tax debt.

 D. Procedural Status—Adversary Proceeding and Summary-Judgment Filings

         On May 5, 2019, Mr. Tallis filed his Chapter 7 bankruptcy petition, 82 and on October 16,

 2019, the IRS filed its Complaint 83 commencing this adversary proceeding. The Complaint

 contains one count—seeking denial of the discharge of Mr. Tallis’s more than $15 million of

 unpaid 2012 federal income tax liability pursuant to 11 U.S.C. § 523(a)(1)(C).

         Mr. Tallis filed his Answer84 to the Complaint on February 3, 2020.




 81
    Sweetser Test. Tr., Adv. ECF No. 91, at 135:23 – 137:7; Tallis Test. Tr., Adv. ECF No. 92, at 153:8 – 160:4. .
 82
    Bankr. ECF No. 1.
 83
    Adv. ECF No. 1.
 84
    Debtor’s Response to United States’ (IRS) Complaint to Determine Dischargeability, Adv. ECF No. 11 (the
 “Answer”).



                                                       19
Case 19-04113-mxm Doc 105 Filed 09/09/21                       Entered 09/09/21 11:49:30             Page 20 of 28



          On July 13, 2020, Mr. Tallis filed a motion for summary judgment 85 and on August 11,

 2020, the IRS filed a cross-motion for summary judgment. 86 On August 27, 2020, the Court

 entered orders denying both Mr. Tallis’s and the IRS’s summary judgment motions. 87

          The Complaint then came on for trial, which lasted eight full days.

                                            III.     LEGAL ANALYSIS

          The Bankruptcy Code is intended to provide relief to the “honest but unfortunate debtor.”88

 Such honest but unfortunate debtors are generally granted a discharge from all debts arising prior

 to the filing of the bankruptcy petition. 89 The Bankruptcy Code provides further, however, that a

 debt for a tax "with respect to which the debtor . . . willfully attempted in any manner to evade or

 defeat such tax" may not be discharged.90

          When analyzing the § 523(a)(1)(C) exception to discharge, the Fifth Circuit has held that

 the “willfully attempted” element contains both (i) a “conduct requirement (that the debtor

 ‘attempted in any manner to evade or defeat [a] tax’), and (ii) a mental state requirement (that the

 attempt was done ‘willfully’).” 91 The party arguing against dischargeability of such a tax debt—

 here, the IRS—must prove the application of the exception by a preponderance of the evidence. 92




 85
    Defendant’s Motion for Summary Judgment, Adv. ECF No. 27.
 86
    United States’ (IRS) Response to Tallis’ Motion for Summary Judgment and United States’ Cross-Motion for
 Summary Judgment and Brief in Support, Adv. ECF No. 30.
 87
    Order Denying Defendant’s Motion for Summary Judgment, Adv. ECF No. 56; Order Denying Plaintiff’s Cross-
 Motion for Summary Judgment, Adv. ECF No. 59.
 88
    Grogan v. Garner, 498 U.S. 279, 286-87 (1991).
 89
    11 U.S.C. § 727(b).
 90
    11 U.S.C. § 523(a)(1)(C) (emphasis added).
 91
    United States v. Coney, 689 F.3d 365, 371 (5th Cir. 2012) (citing In re Fegely, 118 F.3d 979, 983 (3rd Cir. 1997)).
 92
    Coney, 689 F.3d at 371 (citing In re Grothues, 226 F.3d 334, 337 (5th Cir. 2000)).



                                                          20
Case 19-04113-mxm Doc 105 Filed 09/09/21                     Entered 09/09/21 11:49:30             Page 21 of 28



 A.      The Conduct Requirement

          The Court finds that the IRS has satisfied the conduct requirement of the willfully

 attempted element of § 523(a)(1)(C) because the factors for the indicia of conduct weigh against

 Mr. Tallis.

          To satisfy the conduct requirement, the debtor must have “attempted in any manner to

 evade or defeat [a] tax.”93 When analyzing whether the requirement has been met, courts consider

 the “totality of the circumstances” by evaluating several different factors as indicia of attempts to

 evade or defeat tax obligations.94

          Conduct indicia may include (i) understating income for more than one year, (ii)

 implausible or inconsistent behavior, (iii) extensive dealings in cash, (iv) failure to cooperate with

 the IRS, (v) poor record keeping, (vi) transferring assets to family members, (vii) transferring

 assets for inadequate consideration, (viii) transfer[s] that greatly reduce assets subject to IRS

 execution, (ix) transfers made in the face of serious financial difficulties, (x) failing to acquire

 significant assets relative to a debtor's earnings, (xi) failing to file tax returns, and (xii) any other

 conduct that is likely to mislead or conceal. 95 Several of the above factors are present in this case.

               •   Mr. Tallis understated his income for more than a year.

         Here, Mr. Tallis admitted that he did not declare any rental income on his 2018 tax return

 that he received from his former fiancée. This factor weighs against Mr. Tallis.

               •   Mr. Tallis failed to fully cooperate with the IRS regarding the payment of his past
                   due 2012 tax debt.



 93
    Coney, 689 F.3d at 371 (citing In re Fegely, 118 F.3d at 983).
 94
    United States v. Mixon (In re Mixon), No. 05-86866-BJH-7, 2008 WL 2065895, at *7-10 (Bankr. N.D. Tex. May
 13, 2008).
 95
    Hamm v. United States (In re Hamm), 356 B.R. 263, 276-77 (Bankr. S.D. Fla. 2006); Roller v. United States (In re
 Roller), No. 17-1353-BKC-MAM-A, 2018 WL 7017738, at *6 (Bankr. S.D. Fla. 2018).



                                                        21
Case 19-04113-mxm Doc 105 Filed 09/09/21               Entered 09/09/21 11:49:30         Page 22 of 28



        As detailed above, Mr. Tallis failed to cooperate with the IRS. Specifically, Mr. Tallis

 failed to respond or otherwise comply with (i) the IRS administrative summons issued on October

 17, 2017, (ii) the “last chance” letter sent to Mr. Tallis on December 7, 2017, and (iii) the March

 30, 2018, show cause order entered by the United States Magistrate Judge. Additionally, Mr. Tallis

 failed to corporate with the Receiver regarding the Carleton Avenue Property. Finally, but-for the

 initial $25,000 payment Mr. Tallis made to the IRS on April 15, 2013, Mr. Tallis has not made

 any other voluntary payments to the IRS for his past due 2012 tax debt.

        Because the overwhelming credible evidence before the Court establishes that Mr. Tallis

 failed to fully cooperate with the IRS regarding the payment of his past due 2012 tax debt, this

 factor weighs heavily against Mr. Tallis.

            •   Mr. Tallis failed to keep accurate personal or business records.

        As detailed above, the overwhelming uncontroverted evidence established that the Tallis

 Parties’ books and records were woefully inadequate, a mess, and not credible . This factor weighs

 heavily against Mr. Tallis

            •   Mr. Tallis transferred (or caused to be transferred) hundreds of thousands, if not
                millions of dollars, to family and friends.

        Here, the overwhelming uncontroverted evidence established that the Tallis Parties’ paid

 hundreds of thousands, if not millions of dollars, to or for the benefit of Mr. Tallis’s mother, former

 fiancée, and other family members. This factor weighs heavily against Mr. Tallis.

            •   Mr. Tallis transferred assets for inadequate consideration

        The credible evidence suggested that many transfers of assets to Mr. Tallis’s family and

 fiancée were for nominal consideration. This factor weighs against Mr. Tallis.

            •   Mr. Tallis transferred (or caused transfers) that greatly reduced assets that could
                have been subject to IRS execution.



                                                  22
Case 19-04113-mxm Doc 105 Filed 09/09/21                     Entered 09/09/21 11:49:30     Page 23 of 28



         Again, the overwhelming credible evidence established that the Tallis Parties transferred

 assets or granted lien interests in assets that greatly reduced available assets that the IRS could

 execute. For example, the Tallis Parties transferred cash for the purchase of real estate properties.

 The Tallis Parties then obtained loans using the real estate properties as collateral. The transfers

 of such lien interests in the real estate properties substantially reduced the net value of the real

 estate assets upon which the IRS could have executed. None of these loan proceeds were used to

 reduce Mr. Tallis’s 2012 tax debt with the IRS. Then, the Tallis Parties eventually sold most of

 the real estate properties and spent the net proceeds on items other than reducing Mr. Tallis’s 2012

 tax debt with the IRS.

         At trial, Mr. Tallis testified that he tried to sell certain real estate assets for the benefit of

 the IRS,96 but the IRS refused to accept or take advantage of his efforts. Mr. Tallis’s attorney, Mr.

 Carrold Ray (“Mr. Ray”), corroborated Mr. Tallis’s testimony.97 Mr. Tallis and Mr. Ray testified

 that while some of their proposed sales of real estate assets would not have resulted in a net

 payment to the IRS, such sales would have improved the IRS’s position by significantly paying

 down the mortgage.98 The Court took due consideration of this testimony when analyzing this

 factor. Such efforts, however, are significantly outweighed by the previously discussed transfers,

 which greatly reduced the assets that could have been subject to IRS execution.

         Finally, as detailed above, the Tallis Parties transferred millions of dollars to pay for

 personal expenditures by or for the benefit of Mr. Tallis. Each of the personal expenditures made




 96
    Tallis Test. Tr., Adv. ECF No. 100, at 133:8-23.
 97
    Ray Test. Tr., Adv. ECF No. 91, at 12-13:18-6.
 98
    Ray Test. Tr., Adv. ECF No. 91, at 15:20 – 16:25.



                                                        23
Case 19-04113-mxm Doc 105 Filed 09/09/21                        Entered 09/09/21 11:49:30             Page 24 of 28



 by or at the direction of Mr. Tallis reduced assets that could otherwise have been available and

 subject to IRS execution. Accordingly, this factor weighs against Mr. Tallis.

                 •   Mr. Tallis transferred assets (or caused such transfers) in the face of serious
                     financial difficulties.

            The record is replete with overwhelming and uncontroverted evidence establishing that the

 Tallis Parties transferred millions of dollars for personal expenditures, including real estate

 properties, luxury automobiles, firearms, jewelry, ill-advised investments, and many other

 expenditures, as well as transfers and gifts made to family and friends, all while the Tallis Parties

 were in the face of serious financial difficulties. This factor weighs against Mr. Tallis.

                 •   The Tallis Parties failed to file tax returns.

            Although not previously discussed, the credible and uncontroverted evidence established

 that one or more of the Tallis Parties failed to file tax returns due for 2014 , 2015, 2016, and 2017.99

 Mr. Tallis’s explanation for not having filed tax returns for those years was not credible. In

 addition, although Mr. Tallis filed a tax return for 2018, the evidence establishes he underreported

 his taxable income on his 2018 tax return. Mr. Tallis testified that he had received lease payments

 from his former fiancée under the Carleton Avenue Property lease agreement, yet no such income

 is included in his 2018 tax return.

            Based on the totality of circumstances, and after evaluating the typical factors indicating

 efforts to evade or defeat a tax obligation, the Court finds and concludes that the IRS has satisfied

 its burden in proving the conduct requirement, which is the first requirement of the “willfully

 attempted” element under § 523(a)(1)(C).




 99
      Tallis Test. Tr., Adv. ECF No. 100, at 41:18–20; Tallis Test. Tr., Adv. ECF No. 88, at 166:16-20.



                                                           24
Case 19-04113-mxm Doc 105 Filed 09/09/21                     Entered 09/09/21 11:49:30             Page 25 of 28



 B.      The Mental State Requirement

          The Court finds that the IRS has satisfied the mental state requirement of the willfully

 attempted element of § 523(a)(1)(c) because Mr. Tallis fails the Bruner test,

          When analyzing the second requirement of the “willfully attempted” element of §

 523(a)(1)(C)—the “mental state” requirement—courts look to whether the debtor’s attempts to

 avoid a tax liability were “voluntary, conscious, and intentional.” 100 In making this determination,

 courts employ a three-pronged test (the “Bruner Test”), considering whether the debtor (i) had a

 duty to pay taxes under the law, (ii) knew he or she had that duty, and (iii) voluntarily and

 intentionally violated that duty.101

              •   Mr. Tallis had a duty to pay taxes under the law and knew he had a duty to pay
                  taxes under the law.

         Regarding the first two prongs of the Bruner test, Mr. Tallis admitted that he had a duty to

 pay taxes under the law and he knew he had a duty to pay his taxes under the law. 102 Therefore,

 the first two prongs of the Bruner test have been satisfied.

              •   Mr. Tallis voluntarily and intentionally violated that duty.

          To satisfy the third prong of the Bruner Test, the IRS must establish that Mr. Tallis

 “voluntarily and intentionally committed or attempted to commit an affirmative act or culpable

 omission that, under the totality of the circumstances, constituted an attempt to evade or defeat the

 assessment, collection, or payment” of his 2012 tax liability. 103 In other words, the act or acts




 100
     In re Birkenstock, 87 F.3d 947, 952 (7th Cir. 1996).
 101
     United States v. Stanley, 595 F.App’x 314, 318 (5th Cir. 2014), (citing Coney, 689 F.3d at 371); see also In re
 Bruner, 55 F.3d 195, 197 (5th Cir. 1995).
 102
     Tallis Test. Tr., Adv. ECF No. 101, at 13:22 – 14:4.
 103
     Coney, 689 F.3d at 374.



                                                        25
Case 19-04113-mxm Doc 105 Filed 09/09/21                       Entered 09/09/21 11:49:30              Page 26 of 28



 satisfying the conduct requirement must have been voluntary and intentional. “The debtor need

 not have made [his or her] attempt with the specific intent to defraud the IRS.” 104

          When determining “voluntarily and intentionally”, or willfulness, in the tax evasion

 context, failure to pay taxes alone is insufficient to bar the discharge of a tax liability. 105 However,

 failure to pay taxes in conjunction with the failure to file subsequent tax returns may indicate a

 willful state of mind. 106 Similarly, though not dispositive, a debtor’s failure to pay taxes when he

 or she had the ability to pay can suggest willfulness. 107 Other indicators of a debtor’s intent can be

 drawn through circumstantial evidence and reasonable inferences drawn from the existence of

 certain fact patterns, commonly known as badges of fraud. 108

          These badges of fraud traditionally include: (i) the recurrence of the understatement of

 income for more than one tax year, (ii) the understatement of income, (iii) implausible or

 inconsistent explanations of behavior, (iv) inadequate records, (v) transfer of assets to a family

 member, (vi) transfer for inadequate consideration, (vii) transfer that greatly reduced assets subject

 to IRS execution, and (viii) transfers made in the face of serious financial difficulties. 109 No single

 factor is determinative. The analysis of a debtor’s intent proceeds on the totality of the

 circumstances. 110




 104
     Id.
 105
     In re Birkenstock, 87 F.3d at 951; see also In re Haas, 48 F.3d 1153, 1158 (11th Cir. 1995).
 106
     Stanley, 595 F.App’x at 318; see also Stamper v. United States (In re Gardner), 360 F.3d 551, 557 (6 th Cir. 2004).
 107
     Stanley, 595 F.App’x at 318.
 108
     United States v. Gandy (In re Gandy), Adv. No. 15-05083-CAG, 2016 WL 7174610, at *6 (Bankr. W.D. Tex. Nov.
 4, 2016).
 109
     United States v. Spiwak (In re Spiwak), 285 B.R. 744, 751 (S.D. Fla. 2002); see also In re Greene, 207 B.R. 21, 25
 (Bankr. M.D. Fla. 1997).
 110
     See In re Mixon, 2008 WL 2065895 at *6.



                                                          26
Case 19-04113-mxm Doc 105 Filed 09/09/21               Entered 09/09/21 11:49:30        Page 27 of 28



        Here, the following badges of fraud are present from which the Court can draw a reasonable

 inference that Mr. Tallis voluntarily and intentionally violated his duty to pay his past due 2012

 tax debt.

                    o Mr. Tallis understated his income for more than a year.

        For the same reasons detailed above, the overwhelming, uncontroverted evidence

 established that Mr. Tallis understated his income for more than a year. This factor weighs against

 Mr. Tallis.

                    o Mr. Tallis failed to keep accurate personal or business records.

        For the same reasons detailed above, the overwhelming, uncontroverted evidence

 established that the Tallis Parties’ books and records were woefully inadequate, a mess, and not

 credible. This factor weighs against Mr. Tallis.

                    o Mr. Tallis transferred (or caused to be transferred) hundreds of thousands,
                      if not millions of dollars, to family and friends.

        For the same reasons detailed above, the overwhelming evidence established that the Tallis

 Parties’ paid hundreds of thousands, if not millions, of dollars to or for the benefit of Mr. Tallis’s

 mother, former fiancée, and other family members. This factor weighs against Mr. Tallis.

                    o Mr. Tallis transferred assets for inadequate consideration

        For the same reasons detailed above, the overwhelming evidence established that Mr. Tallis

 transferred assets for inadequate consideration. This factor weighs against Mr. Tallis.

                    o Mr. Tallis caused transfers of assets that greatly reduced assets that could
                      be subject to IRS execution.

        For the same reasons detailed above, the overwhelming evidence established that the Tallis

 Parties caused transfers of assets and lien interests in assets that greatly reduced available assets

 that could have been subject to IRS execution. This factor weighs against Mr. Tallis.



                                                  27
Case 19-04113-mxm Doc 105 Filed 09/09/21               Entered 09/09/21 11:49:30        Page 28 of 28



                    o Mr. Tallis caused transfers to be made in the fact of serious financial
                      difficulties.

        For the same reasons detailed above, the overwhelming evidence established that the Tallis

 Parties transferred millions of dollars for personal expenditures including real estate properties,

 luxury automobiles, firearms, jewelry, ill-advised investments, and transfers to or for the benefit

 of family and friends—all while the Tallis Parties were facing serious financial difficulties. This

 factor weighs against Mr. Tallis.

        After having weighed each of the above factors, the Court finds and concludes that the IRS

 has satisfied its burden to establish that the third prong of the Bruner test has been satisfied.

                                         IV.     CONCLUSION

        Based on the totality of circumstances and after having evaluated the relevant factors, the

 Court finds and concludes that the IRS has satisfied its burden to establish both the conduct

 requirement and the mental state requirement necessary to find that Mr. Tallis “willfully

 attempted” to evade or defeat payment of his 2012 tax debt. Consequently, Mr. Tallis’s 2012 tax

 debt shall be excepted from being discharged under § 523(a)(1)(C).

        The Court will enter a separate final judgment consistent with this Memorandum Opinion.



                         ### END OF MEMORANDUM OPINION ###




                                                  28
